STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

STATE       OF LOUISIANA                                                    NO.   2021   KW   1044

VERSUS


JOE    WASHINGTON                                                         JANUARY   27,       2022




In    Re:       Joe    Washington,            applying      for  supervisory  writs,   19th
                Judicial             District   Court,      Parish of  East  Baton   Rouge,
                No.   03- 11- 0290.



BEFORE:        WHIPPLE,          C. J.,     PENZATO,      AND   LANIER,    JJ.


        WRIT DENIED.


                                                    VGW

                                                    AHP
                                                    WIL




C           OF APEAL        F        ST   CIRCUIT




        Q                       OF    COURT
               FOR    THE       COURT